Appeals by the plaintiff from (1) an order of the Supreme Court, Westchester County (Nicolai, J.), dated October 5, 1993, and (2) an order of the same court, dated December 17, 1993, which denied her motion for reargument.
Ordered that the appeal from the order dated December 17, 1993, is dismissed, without costs or disbursements, as no appeal lies from an order denying reargument; and it is further,
Ordered that the order dated October 5, 1993, is affirmed, without costs or disbursements, for reasons stated by Justice Nicolai at the Supreme Court. Bracken, J. P., Rosenblatt, Krausman and Goldstein, JJ., concur.